Citation Nr: 1100533	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  05-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the left shoulder, from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from April 1983 to July 1986, from 
December 1990 to May 1991, and from June 1993 to April 1994.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the RO which, 
in part, denied service connection for a left knee disability and 
granted service connection for a left shoulder disability; 
subsequently assigned a 20 percent evaluation, effective from 
March 15, 2004, the date of receipt of claim.  38 C.F.R. 
§ 3.400(b)(2).  The Board remanded the issues on appeal for 
additional development in September 2009.  

The issue of service connection for a left knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue 
addressed in this decision have been obtained by VA.  

2.  Since service connection was established, the Veteran's 
service-connected left shoulder disability is manifested 
principally by pain, arthritis and limitation of motion, without 
a history of dislocations, instability or demonstrable functional 
impairment due to pain, incoordination, fatigability, repetitive 
use or during flare-ups.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 20 
percent for degenerative joint disease of the left shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321, 3.159, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, including Diagnostic Codes (DC) 5010-
5201 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran dated 
in March 2004.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 
128 (2008), [holding "that where a claim has been substantiated 
after the enactment of the VCAA, the veteran bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran was 
examined by VA twice during the pendency of the appeal and was 
afforded an opportunity for a personal hearing, but declined.  
Neither the Veteran nor his representative have made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  

The Veteran's service treatment records and all VA medical 
records have been obtained and associated with the claims file.  
To the extent that the VCAA notice in this case is deemed to be 
deficient under VCAA, based on the communications sent to the 
Veteran and his representative over the course of this appeal, he 
clearly has actual knowledge of the evidence he is required to 
submit in this case and, based on his contentions and the 
communications provided to him by VA, it is reasonable to expect 
that he understands what is needed to prevail.  Under the 
circumstances of this case, the Board finds that the Veteran is 
not prejudiced by moving forward with a decision on his claim for 
an increased rating for his left shoulder disability, and that VA 
has complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), and the holdings in 
Dingess/Hartman, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2010).  



Left Shoulder Disability

As noted above, service connection was established for 
degenerative joint disease of the left shoulder by the RO in 
September 2004, and a 20 percent evaluation was subsequently 
assigned under Diagnostic Codes (DC) 5010-5201, effective from 
March 15, 2004, the date of receipt of the Veteran's claim.  
38 C.F.R. § 3.400(b)(2).  For informational purposes, hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is shown 
after a hyphen.  38 C.F.R. § 4.27 (2010).  

DC 5010 pertains to traumatic arthritis, which is rated under DC 
5003, the code for degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010 (2010).  DC 5003 specifies that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  

Under DC 5201, for limitation of arm motion, a 40 percent 
evaluation is assigned for the major joint when there is 
limitation of motion of the arm to 25 degrees or less from the 
side; 30 percent rating is assigned when limitation of motion is 
midway between side and shoulder level, and 20 percent is 
warranted with motion at shoulder level.  38 C.F.R. § 4.71a, DC 
5201.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding 
that the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

In determining whether the Veteran has limitation of motion to 
shoulder level, it is necessary to consider reports of forward 
flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 
305, 314-16 (2003).  Forward flexion is the range of motion from 
the side of the body out in front) and abduction is the range of 
motion from the side of the body out to the side.  Id.  

Normal range of shoulder motion is forward extension (flexion) 
from zero to 180 degrees; shoulder abduction is from zero to 180 
degrees; internal rotation is from zero to 90 degrees; and 
external rotation from zero to 90 degrees.  Lifting the arm to 
shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 
4.71, Plate I (2010).  

Other potentially applicable code provisions include DC 5200 for 
ankylosis of the scapulohumeral articulation (where the scapula 
and humerus move as one piece).  Under DC 5200, a 50 percent 
evaluation is assigned for unfavorable ankylosis of the major 
joint with abduction limited to 25 degrees from the side; 40 
percent for intermediate between favorable and unfavorable; and 
30 percent for favorable ankylosis with abduction to 60 degrees, 
can reach mouth and head.  

DC 5202 provides for a 30 percent rating for malunion of the 
major humerus with marked deformity, or when there is frequent 
dislocation of the scapulohumeral joint with frequent episodes of 
guarding of all arm movements.  A 50 percent evaluation is 
assigned for fibrous union; a 60 percent evaluation is assigned 
for nonunion (false flail joint), and an 80 percent evaluation is 
assigned for a major extremity when there is impairment of the 
humerus manifested by loss of head (flail shoulder).  

In this case, the Veteran was examined by VA twice during the 
pendency of this appeal and the clinical and diagnostic findings 
on those examinations were not materially different.  When 
examined by VA in June 2004, the Veteran reported occasional 
numbness in his left shoulder.  On examination, there was 
tenderness over the glenohumeral and acromioclavicular (AC) areas 
and a well-healed surgical scar on the anterior surface of the 
shoulder.  Posterior flexion was to 45 degrees, anterior flexion 
to 120 degrees, and internal and external rotation and abduction 
were to 90 degrees.  X-ray studies showed degenerative changes in 
the AC joint and a small corticated density in the lateral aspect 
of the left acromion.  The diagnoses included degenerative joint 
disease of the status post left shoulder with mild loss of 
function due to decreased range of motion and pain, but no 
additional limitations.  

When examined by VA in October 2009, the examiner indicated that 
the claims file was reviewed and included a description of the 
Veteran's complaints, medical history, and the findings on 
examination.  The Veteran reported pain in the left shoulder on a 
daily basis, worse after sleeping on his shoulder, reaching 
overhead or with lifting, and alleviated with medications.  He 
reported symptoms of instability, effusion, weakness, and 
stiffness, but denied any locking, dislocations, incoordination, 
inflammation, or any other symptoms.  The Veteran worked for the 
U.S. Postal Service for many years and denied any significant 
effects on his work or any time lost from work in the previous 12 
months due to his left shoulder disability.  On examination, 
there was some tenderness to palpation and pain on motion of the 
left shoulder.  Flexion was from zero to 135 degrees, abduction 
to 100 degrees, internal rotation to 55 degrees, and external 
rotation to 50 degrees.  The examiner indicated that there was 
evidence of pain on repetitive movements, but no additional 
limitation of motion.  X-ray studies revealed mild degenerative 
changes of the AC joint and a small corticated density in the 
lateral aspect of the left acromion, unchanged.  There was no 
evidence of fracture or subluxation, and the glenohumeral joint 
space was normal.  

The evidentiary record also includes numerous VA outpatient notes 
showing treatment for various maladies on numerous occasions from 
2004 to 2008.  While some of the records noted a history of left 
shoulder pain and stiffness, the reports did not include any 
specific clinical findings or assessment as to the current 
severity of the left shoulder disability.  

Applying the appropriate diagnostic codes to the facts of this 
case, the objective assessment of the Veteran's impairment from 
his left shoulder disability does not suggest that he had 
sufficient symptoms so as to a warrant an evaluation in excess of 
20 percent at any time during the pendency of this appeal.  While 
clinical findings from the two VA examinations showed some 
limitation of motion of the left shoulder, the Veteran was able 
to raise his arm to shoulder level and above.  There was no 
evidence or history of dislocations or any evidence of impairment 
of the humerus, such as malunion, fibrous union, nonunion or loss 
of head of the humerus (flail shoulder).  Thus, there is no basis 
for an evaluation in excess of 20 percent under DCs 5010-5201, or 
under any other potentially applicable rating provision.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, while the Veteran reported chronic pain and 
instability in the left shoulder, there was no objective evidence 
of any actual instability and no history of any dislocations of 
the shoulder at any time during the pendency of this appeal.  
Although the Veteran was noted to have increased pain on 
repetitive movement when examined by VA in October 2009, there 
was no additional limitation of motion.  Further, the Veteran 
reported that his shoulder disability did not have any 
significant affect on his employment.  In sum, the evidence of 
record does not show any additional functional impairment in the 
left shoulder commensurate with the criteria for an evaluation in 
excess of the 20 percent rating currently assigned.  

The Board recognizes that the Veteran has chronic left shoulder 
pain on a daily basis.  However, "a finding of functional loss 
due to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was 
no objective evidence of any additional functional loss of use 
due to pain or on repetitive use to the degree necessary for the 
assignment of a higher evaluation.  As there is no objective 
evidence of any additional functional loss of use due to pain or 
on flare-ups, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 
4.59 do not provide a basis for the assignment of a higher 
evaluation.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or disability, 
his belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is not 
probative evidence.  Only someone qualified by knowledge, 
training, expertise, skill, or education, which the Veteran is 
not shown by the record to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. at 470 
(1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993).  

Applying all of the appropriate diagnostic codes to the facts of 
this case, an objective assessment of the Veteran's present 
impairment of the left shoulder does not suggest that he has 
sufficient symptoms so as to warrant an evaluation in excess of 
20 percent at any time during the pendency of this appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2010).  In this case, the Board finds that the 
manifestations of the Veteran's left shoulder disability are 
consistent with the schedular criteria, and there is no objective 
evidence that any manifestations related to his service-connected 
disability is unusual or exceptional.  The Veteran does not claim 
nor does the record show any periods of hospitalization for his 
left shoulder disability, nor is there any objective evidence of 
marked interference with employment.  On the contrary, the 
Veteran reported that his left shoulder did not cause him any 
significant problems at work and he specifically denied any time 
lost at work due to his shoulder disability.  In view of this, 
referral of this case for extraschedular consideration is not in 
order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 
337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a total rating based 
on individual unemployability (TDIU) is part of an increased 
rating claim when such claim is expressly raised by the Veteran 
or reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not 
expressly raised by the Veteran or reasonably raised by the 
record.  On the contrary, the evidence shows that the Veteran has 
been gainfully employed with the U.S. Postal Service for several 
years.  Thus, further consideration of a TDIU is not warranted.  


ORDER

An increased initial evaluation for degenerative joint disease of 
the left shoulder is denied.  


REMAND

Concerning the claim of service connection for a left knee 
disability, the Board finds that additional development must be 
undertaken prior to further appellate review.  

The service treatment records reflect that the Veteran was seen 
for swelling and pain in the left knee over a three day period in 
September 1983.  At that time, the Veteran denied any specific 
injury or trauma.  He was given an ace bandage wrap, whirlpool 
treatment, and told to rest and elevate the knee.  Other than 
some swelling and decreased motion in the left knee, no pertinent 
abnormalities were noted.  The assessment was rule out bursitis.  
The service records show no further complaints, treatment, 
abnormalities, or diagnosis referable to any left knee problems 
during his 22 months of remaining service.  The Veteran denied 
any knee problems on a Report of Medical History for service 
separation in July 1986, and no pertinent abnormalities were 
noted on examination at that time.  

The Veteran's service treatment records for his two subsequent 
periods of active service (December 1990 to May 1991, and June 
1993 to April 1994), were completely silent for any complaints, 
treatment, abnormalities, or diagnosis referable to any left knee 
problems.  Likewise, the Veteran denied any history of knee 
problems on reserve service examinations in March 1987, January 
1992, March 1997, and August 2002.  On his reserve service 
retirement examination in September and October 2003, however, 
the Veteran reported that he initially injured his left knee in 
service in 1983.  No abnormalities were noted on examination at 
that time.  

When examined by VA in June 2004, the Veteran reported that he 
tore meniscus in the left knee playing basketball in service in 
1983.  On examination, the diagnosis was degenerative joint 
disease of the left knee, and the examiner opined that the left 
knee disability was probably related to the reported meniscus 
tear.  Upon review of the June 2004 examination report, it was 
not clear whether examiner reviewed the claims file.  Therefore, 
the Board remanded the issue for a comprehensive VA examination 
in September 2009, to determine whether the Veteran's current 
left knee disability was related to service.  

Although the Veteran was subsequently examined by VA in October 
2009, the examiner's opinion was somewhat general in nature and, 
moreover, failed to adequately address the question of whether 
any left knee disability was incurred during active service.  
That is, the examiner noted that the Veteran was treated for a 
knee injury in service, but that there was no evidence of any 
further knee problems during service.  The examiner then opined 
that it was less likely than not that any current left knee 
disability was related to service.  However, in offering this 
assessment, the examiner did not acknowledge the Veteran's report 
of having chronic and recurrent left knee problems since service.  
As such, the Board concludes that the October 2009 examination is 
also not adequate for rating purposes.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (holding that a medical opinion based 
solely on the absence of documentation in the record is 
inadequate). 

Therefore, the Board finds that the Veteran should be provided 
with a new VA examination and opinion as to whether any current 
left knee disorder is related to his initial period of active 
service, based on the Veteran's documented in-service treatment, 
his complaints of continuing symptoms since service, and any 
other relevant evidence of record.  

In light of the discussion above and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED for the following action:  

1.  The RO should arrange for the Veteran 
to undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any left knee disability found 
to be present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
accomplished, and all findings should be 
reported in detail.  The examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any left knee disorder found 
to be present had its onset in or is 
related to service, based on the Veteran's 
documented in-service treatment, his 
complaints of continuing symptoms since 
service, and any other relevant evidence of 
record.  The examiner should specifically 
acknowledge the Veteran's report of a 
continuity of symptoms.  The rationale for 
all opinions expressed should be provided 
in a legible report.

2.  After the requested development has 
been completed, the AMC should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


